Per Curiam.
The defendant was convicted of the statutory crime of carnal abuse committed upon a young girl of fourteen. Of the somewhat numerous assignments and specifications of causes for reversal, only one is argued, namely, that the verdict is against the weight of evidence.
A recital of the circumstances would anwer no useful purpose. It is sufficient to say that we have examined and considered the evidence with care, and are clearly of opinion that the verdict was not against the weight of evidence.
The judgment will, accordingly, be affirmed.